Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Wahba (Reg. No. 73,661) on 3/8/21.

The application has been amended as follows: 
1. (Canceled) 

2. (Currently amended) The intra-frame and inter-frame combined prediction encoding method of claim , wherein, the combined prediction flag is a 1-bit flag.

3. (Currently Amended) An intra-frame and inter-frame combined prediction encoding method, comprising: self-adaptively selecting by means of a rate-distortion optimization decision whether to use the intra-frame and inter-frame combined prediction or not; in the intra-frame and inter-frame combined prediction, obtaining a final prediction block by means of weighting an intra prediction block and an inter prediction block; and obtaining weighting coefficients of the intra prediction block and the inter prediction block according to prediction distortion statistics of prediction methods;
for intra-frame and inter-frame combined prediction for P frames or B frames, firstly performing rate-distortion optimization on each coding unit on the encoder side, comprising: 
performing intra prediction on a coding unit; 
then, performing inter prediction on the coding unit; 
calculating weighted average of the intra prediction block and the inter prediction block, to obtain an intra-frame and inter-frame combined prediction block; 
14) determining by means of a rate-distortion optimization decision whether to use the intra-frame and inter-frame combined prediction method or not; a combined prediction flag is transmitted to a bitstream in each coding unit to identify whether the intra-frame and inter-frame combined prediction method is used; 
15) the intra-frame and inter-frame combined prediction method is expressed as Formula 1: 

    PNG
    media_image1.png
    98
    761
    media_image1.png
    Greyscale
Formula 1
wherein, Pintra(x,y) is a pixel value of the intra prediction block and Pinter(x,y) is a pixel value of the inter prediction block, and Wintra(x,y) is a weighting coefficient for the intra prediction pixel value; P′comb(x,y) is a pixel value of the weighted combination of intra prediction and inter prediction; x, y are coordinates of the prediction blocks, x = 0 represents the first column of the prediction block, y = 0 represents the first row of the prediction block; N represents the size of the current prediction block;
writing information about the inter prediction into the bitstream to complete the encoding process of intra-frame and inter-frame combined prediction, if the intra-frame and inter-frame combined prediction method is used;
wherein, different weighting coefficients are used according to the magnitude of the distortions of intra prediction and inter prediction, wherein the weighting coefficients are inversely proportional to the distortions of the prediction blocks; the distortions of the prediction blocks are obtained through , and the specific statistical method is as follows:
getting prediction distortion distribution of each intra prediction mode by statistical analysis and record it as Dintra (x, y);
getting prediction distortion of the inter prediction block by statistical analysis and record it as Dinter (x, y);


    PNG
    media_image2.png
    108
    600
    media_image2.png
    Greyscale
                           Formula 2

    PNG
    media_image3.png
    96
    602
    media_image3.png
    Greyscale
                           Formula 3
wherein, Wintra(x, y) and Winter(x, y) are the weighting coefficients of the intra prediction block and the inter prediction block, respectively, and x and y are coordinates of the pixels in the prediction blocks; 
for each size of prediction block and for each intra prediction mode, a set of weighting coefficients is generated; and different weighting coefficients are generated for P frames and B frames, respectively.

6. (Canceled) 

7. (Currently amended) The intra-frame and inter-frame combined prediction decoding method of claim , wherein, the combined prediction flag is a 1-bit flag.

8. (Currently Amended) A intra-frame and inter-frame combined prediction decoding method, self-adaptively selecting by means of a rate-distortion optimization decision whether to use the intra-frame and inter-frame combined prediction or not; in the intra-frame and inter-frame combined prediction, obtaining a final prediction block by means of weighting an intra prediction block and an inter prediction block; and obtaining weighting coefficients of the intra prediction block and the inter prediction block according to prediction distortion statistics of prediction methods;
for intra-frame and inter-frame combined prediction for P-frames or B-frames, on the decoder side, reading a combined prediction flag in a bitstream for each coding unit, and decoding according to the flag; performing the following steps:
21) performing intra prediction on the coding unit; 

23) if the intra-frame and inter-frame combined prediction method is used, performing the following steps: firstly, reading inter prediction information from the bitstream and perform inter prediction on the coding unit, then calculating weighted average of the intra prediction block and the inter prediction block, so as to obtain an intra-frame and inter-frame combined prediction block; finally, performing reconstruction of the current coding block;
the intra-frame and inter-frame combined prediction block is obtained by performing prediction according to Formula 1:

    PNG
    media_image1.png
    98
    761
    media_image1.png
    Greyscale
Formula 1
wherein, Pintra(x,y) is a pixel value of the intra prediction block and Pinter(x,y) is a pixel value of the inter prediction block, and Wintra(x,y) is a weighting coefficient for the intra prediction pixel value; P′comb(x,y) is a pixel value of the weighted combination of intra prediction and inter prediction; x, y are coordinates of the prediction blocks, x = 0 represents the first column of the prediction block, y = 0 represents the first row of the prediction block; N represents the size of the current prediction block;
if the intra-frame and inter-frame combined prediction method is not used, reconstructing the coding block directly;
wherein, different weighting coefficients are used according to the magnitude of the distortions of intra prediction and inter prediction, wherein the weighting coefficients are inversely proportional to the distortions of the prediction blocks; the distortions of the prediction blocks are obtained through , and the specific statistical method is as follows:
getting prediction distortion distribution of each intra prediction mode by statistical analysis and record it as Dintra (x, y);
getting prediction distortion of the inter prediction block by statistical analysis and record it as Dinter (x, y);


    PNG
    media_image4.png
    110
    609
    media_image4.png
    Greyscale
                            Formula 2

    PNG
    media_image3.png
    96
    602
    media_image3.png
    Greyscale
                            Formula 3
wherein, Wintra(x, y) and Winter(x, y) are the weighting coefficients of the intra prediction block and the inter prediction block, respectively, and x and y are coordinates of the pixels in the prediction blocks;
for each size of prediction block and for each intra prediction mode, a set of weighting coefficients is generated; and different weighting coefficients are generated for P frames and B frames, respectively.

Allowable Subject Matter
Claims 2-5 and 7-10 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose the weighting coefficient formulas 2 and 3 of claims 3 and 8 and related portions of the claim in conjunction with the remaining claim limitations. This is also based on the reasons for allowance in the Non-Final Rejection dated 10/22/2020.
Dependent claims 2, 4-5, 7 and 9-10 are also allowed as a result of being dependent on claims 3 and 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW K KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9:30am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW K KWAN/
Primary Examiner, Art Unit 2482